Title: Andrew Alexander to Thomas Jefferson, 4 August 1817
From: Alexander, Andrew
To: Jefferson, Thomas


          
            Sir
            Lexington
Augt 4th 1817
          
          Your letter of the 11th June to Mr Caruther, (whose death we have to lament!) was recd after his death
          Patrick Henry the free man of colour is very willing to accept of your land at the Natural bridge on the terms you propose—but he does not know the boundery—and wishes you to send him a copy of the
			 courses &c—as he supposes trespasses have been committed—
          I enquired of the Sherif he informed me there are two three years taxes due on your land—$2.91
          For future trespasses if they should be made—perhaps it might be well to direct Patrick Henry how to proceed—
          
            Yours &c
            Andw Alexander
          
        